                                                       Notice Recipients
District/Off: 0971−3                         User: tprorok                          Date Created: 3/4/2019
Case: 19−30232                               Form ID: 309F                          Total: 521


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Munchery, Inc.         220 Shaw Road            South San Francisco, CA 94080
ust         Office of the U.S. Trustee / SF         Phillip J. Burton Federal Building        450 Golden Gate Ave. 5th Fl.,
            #05−0153         San Francisco, CA 94102
rspi        James Beriker        220 Shaw Rd.            South San Francisco, CA 94080
cr          c/o Kaipo K.B. Young Oakville Produce Partners, LLC                Leader−Picone & Young, LLP          1970 Broadway
            Suite 1030        Oakland          Oakland, CA 94612 US
cr          Gate Gourmet, Inc.          Attn.: Daniel M. Eliades          One Newark Center         10th
            Floor        Newark          NJ, 07102 UNITED STATES
aty         Daniel M. Eliades          K&L Gates LLP            1 Newark Center, 10th Fl.        Newark, NJ 07102
aty         David S. Catuogno           K&L Gates LLP            1 Newark Center, 10th Fl.        Newark, NJ 07102
aty         Kaipo K.B. Young            Leader−Picone & Young, LLP              1970 Broadway #1030          Oakland, CA 94612
aty         Ryan A. Witthans          Finestone Hayes LLP            456 Montgomery St. Fl. 20         San Francisco, CA 94104
aty         Stephen D. Finestone          Finestone Hayes LLP            456 Montgomery St. 20th Fl.        San Francisco, CA 94104
aty         Trevor Ross Fehr          Office of the U.S. Trustee         280 S 1st St. #268       San Jose, CA 95113
smg         Chief Tax Collection Section           Employment Development Section             P.O. Box 826203        Sacramento, CA
            94230
smg         IRS        P.O. Box 7346           Philadelphia, PA 19101−7346
smg         CA Employment Development Dept.                Bankruptcy Group MIC 92E            P.O. Box 826880         Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board            Special Procedures Bankruptcy Unit           P.O. Box 2952        Sacramento, CA
            95812−2952
14937339 72 Point          231 Front St, Ste 125          Brooklyn, NY 11201
14937340 Aalabel Inc           6958 Sierra Ct         Dublin, CA 94568
14937341 Acc Business            P.O. Box 105306            Atlanta, GA 30348−5306
14937342 Active Personnel            41 West 33Rd St           New York, NY 10001
14937343 Adam Smith             7926 Lasaine Ave            Northridge, CA 91325
14937344 Adp, LLC            P.O. Box 31001−1874              Pasadena, CA 91110
14937345 Adrian Martin Moreno               2380 Pacheco Dr           San Jose, CA 95133
14937346 Advantage Telecom               5242 W Washington 2300              P.O. Box 5454        Ventura, CA 93005−0454
14937347 Advantage Telecom − 3200 Olympic 2295                   P.O. Box 5454          Ventura, CA 93005−0454
14937348 Aidee Teresa Angel Esparza               2338 D St         Hayward, CA 94541
14937349 Airon Meeker            820 W 17th St           San Pedro, CA 90731
14937350 Alberto Lopez−Dominguez                 450 Eddy St, 104          San Francisco, CA 94104
14937351 Alberto Navarrete             1650 Diel Dr         Milpitas, CA 95035
14937352 Alchemy Of Baking               1248 West 134th St, Ste 4           Gardena, CA 90247
14937353 Alejandro Hernandez              5361 Diamond Height Blvd, Apt B              San Francisco, CA 94131
14937354 Alex Christopher Martin              240 Pondilly Ln          Brentwood, CA 94513
14937355 Alexander Jang            261 Northgate Ave            Daly City, CA 94015
14937356 Alexander William Jung              32 Belvedere St          San Francisco, CA 94117
14937357 Alexian Nguyen             1 Appian Way, 7042             South San Francisco, CA 94080
14937358 Ali Zare          2810 Warner Ave, Apt 323              Irvine, CA 92606
14937359 Alicia M Jenish−Mc Carron               430 Baker 5          San Francisco, CA 94117
14937360 Amanda Stephan              849 Dwight Cres            Berkeley, CA 94710
14937361 Americold, Inc.           80 Smith St, Ste 2          Farmingdale, NY 11735
14937362 Amin Group, LLC               4367 Clear Valley Dr           Encino, CA 91436
14937363 Amy A Smith             3 Santa Clara Ct          San Rafael, CA 94903
14937364 Ana Haro Hernandez               417 F St        Colma, CA 94014
14937365 Ana M Palacios             125 Santa Maria Ave            San Bruno, CA 94066
14937366 Analytics Pros, Inc.            5325 Ballard Ave NW, Ste 300            Seattle, WA 98107
14937367 Anastacia Mendoza Cortes               108 Manzanita Ave            South San Francisco, CA 94080
14937368 Andre D Vintero             280 Alta Vista Way           Daly City, CA 94014
14937369 Andrew J Butz            537 34th St         Oakland, CA 94609
14937370 Andrew Mitchell             1671 Mcallister St          San Francisco, CA 94115
14937371 Andrew Stasium              6865 Ridge Ct          Livermore, CA 94551
14937372 Angelita Bratcher            5349 Diamond Heights Blvd, Apt D              San Francisco, CA 94131
14937373 Anthony D Prater             890 Hayes St          San Francisco, CA 94117
14937374 Anthony E Anderson               625 13th St         San Francisco, CA 94130
14937375 Anthony O Houston               414 W 25th Ave           San Mateo, CA 94403
14937376 Anthony Recinos              393 Bay Ridge Dr           Daly City, CA 94014
14937377 Apple Financial Services             P.O. Box 35701           Billings, MT 59107−5701
14937378 Apple Financial Services 8220              P.O. Box 30310           Los Angeles, CA 90030
14937379 Aracela I Chavez Cruz             872 3rd Ave           San Bruno, CA 94066
14937380 Area Distributor − 220 Shaw              P.O. Box 8589           San Jose, CA 95155
14937381 Arlette Reyes           P.O. Box 121          Millbrae, CA 94030
14937382 Artisan Macaron             255 Mendell St          San Francisco, CA 94124
14937383 Arturo Vazquez             653 5th Ave          San Bruno, CA 94066
14937384 Astronova, Inc.           P.O. Box 419820            Boston, MA 02241−9820
14937385 Athena A Esparza              2095 Radio Ave, Apt 9           San Jose, CA 95125
14937386 Austin Bath           665 6th Ave, 3          San Francisco, CA 94118
       Case: 19-30232            Doc# 22-1          Filed: 03/04/19          Entered: 03/04/19 10:47:42                Page 1 of
                                                                 8
14937387   Auto Chlor        971 25th St          San Francisco, CA 94107
14937388   Auto−Chlor System − Seattle            4315 7th Ave S           Seattle, WA 98108
14937389   Automated Packaging Systems              10175 Phillipp Pkwy           Streetsboro, OH 44241
14937390   Aware Gps         16305 Swingley Ridge Rd, Ste 100               Chesterfield, MO 63017
14937391   Ayako Toyama            150 Portola Dr, Apt 203          San Francisco, CA 94131
14937392   Baker Commodities            4020 Bandini Blvd           Vernon, CA 90058
14937393   Baldor        P.O. Box 5411           New York, NY 10087−5411
14937394   Bargreen Ellingson          Lockbox 310055            P.O. Box 94328           Seattle, WA 98124−6628
14937395   Basic Pacific        P.O. Box 775339            Chicago, IL 60677−5339
14937396   Baumar         253 Capp St           San Francisco, CA 94110
14937397   Bay Alarm Company             P.O. Box 7137          San Francisco, CA 94120−7137
14937398   Beatriz Morales         200 B St          South San Francisco, CA 94080
14937399   Benjamin Gordon           1267 16th Ave           San Francisco, CA 94122
14937400   Benjamin Weston           23 Edwin Dr           Kensington, CA 94707
14937401   Bertagni 1882 USA            1672 Willamette Falls Dr, Ste B           Portland, OR 97068
14937402   Better World B2B, LLC            50 Trish Ct         Danville, CA 94506
14937403   Bhb Pest Elimination          150 W 28 St, Ste 702           New York, NY 10001
14937404   Big Joe California North, Inc.         25932 Eden Landing Rd              Hayward, CA 94545
14937405   Blanca Rios         775 W Sunset Blvd            Hayward, CA 94541
14937406   Blp Wholesale          50 Constance Ct          Hauppauge, NY 11788
14937407   Blueshift Labs, Inc.        231 Sansome St, Ste 300            San Francisco, CA 94104
14937408   Brandon Kam Ming Chin              288 St. Catherine Dr          Daly City, CA 94015
14937409   Brandon Tran          10449 Salinas River Cir           Fountain Valley, CA 92708
14937410   Brightedge Technologies, Inc.           989 E. Hillsdale Blvd, Ste 300          Foster City, CA 94404
14937411   Brown Line, LLC           P.O. Box 34026           Seattle, WA 98124−1026
14937412   Brusik Quality Appliances           50 Chumasero Dr, Apt 1D              San Francisco, CA 94132
14937413   Bryan Martinez          935 San Marcos Cir           Mountain View, CA 94043
14937414   Buttermilk Bakeshop           260 5th Ave          Brooklyn, NY 11215
14937415   Bv Eventure Fund II, LP           600 Montgomery St, 473Rd Fl              San Francisco, CA 94111−2818
14937416   California Alumni Association            1 Alumni House           Berkeley, CA 94720
14937417   California Supply North, Inc.          P.O. Box 39180           Los Angeles, CA 90030−0180
14937418   California Water Service Company             La 1237519514            P.O. Box 51967          Los Angeles, CA
           90051−6267
14937419   California Water Service Company             La 5884067301            P.O. Box 51967          Los Angeles, CA
           90051−6267
14937420   California Water Service Company             Ssf        P.O. Box 51967           Los Angeles, CA 90051−6267
14937421   Cameron Penrose           36 Colonial Way           San Francisco, CA 94112
14937422   Captiveaire       P.O. Box 60270             Charlotte, NC 28260
14937423   Carlito M Santos         501 Crescent Way, Apt 5411              Sf, CA 94134
14937424   Carlos Alberto Garcia          2461 Wright Ct          South San Francisco, CA 94080
14937425   Carlos Mejia−Mejia           3223 17th St         San Francisco, CA 94110
14937426   Carlos Roldan         1779 Mckinnon Ave             San Francisco, CA 94124
14937427   Carolina Gonzales          809 Cypress Ave           South San Francisco, CA 94080
14937428   Carolina M Portillo Campos            66 Gutenberg St          San Francisco, CA 94112
14937429   Cedar Grove Organics Recycling LLC               7343 E. Marginal Way S.            Seattle, WA 98108
14937430   Charlene Shinhae Park           3331 Paraiso Way           Glendale, CA 91214
14937431   Charles A Hardrict         2157 South Winchester Blvd             Campbell, CA 95112
14937432   Charlie s Produce         P.O. Box 24606           Seattle, WA 98124
14937433   Chartio        222 Kearny St, Ste 525           San Francisco, CA 94108
14937434   Chatdesk Inc         902 Broadway            New York, NY 10010
14937435   Checkr        440 N Wolfe Rd, Ste 2224             Sunnyvale, CA 94085
14937436   Cheryl Higashi         1186 Johnson Ave            San Jose, CA 95129
14937437   Christian Miller        718 Highgate Dr           Daly City, CA 94015
14937438   Christian Petty        1409 Peralta Rd          Pacifica, CA 94044
14937439   Christina Brooks         901 Hemlock Ave            Millbrae, CA 94030
14937440   Christine Ward         P.O. Box 1533           Mountain View, CA 94042
14937441   Christopher Geremias Osorio            647 Capp St          San Francisco, CA 94110
14937442   Christopher Jerrod Lincoln           24 Heath Ct         Daly City, CA 94015
14937443   Christopher Julian         112 Verano Dr.          So. San Francisco, CA 94080
14937444   Christopher W. Alexander            446 Bernardo Ave, Apt 1            Sunnyvale, CA 94086
14937445   Christopher Young           2623 Baldwin Ln           Walnut Creek, CA 94597
14937446   Cigna − Dental         5476 Collections Center Dr            Chicago, IL 60693
14937447   Cintas Corporation − 220 Shaw             P.O. Box 29059          Phoenix, AZ 85038−9059
14937448   City and County of San Francisco            c/o OLSE          City Hall, Rm 453          1 Dr. Carlton B. Goodlett
           Place       San Francisco, CA 94102
14937449   Claudia I Beltran        751 5th Ave           Pinole, CA 94564
14937450   Claudia V. Escobar Samayoa             3824 Folson St          San Francisco, CA 94110
14937451   Club Demonstration Services, Inc.           P.O. Box 744818            Atlanta, GA 30374−4818
14937452   Cogent Communications, Inc.             P.O. Box 791087           Baltimore, MD 21279−1087
14937453   Comcast Business          P.O. Box 60533           City Of Industry, CA 91716
14937454   Comerica Bank           39200 W. Six Mile Rd            Livonia, MI 48152−2656
14937455   Continental Fleet Paint Body, Inc.          Terminal Annex            P.O. Box 86066          Los Angeles, CA 90086
14937456   Cool Solutions         178 West Hill Pl          Brisbane, CA 94005
14937457   Corporation Service Company             P.O. Box 2576           Springfield, IL 62708−2576
14937459   Costarella Seafoods, Inc.         Pier 45 Shed B, 8          P.O. Box 192484           San Francisco, CA 94119−2484
14937458   Costarella Seafoods, Inc.         c/o Law Office of Stephen M. Beckwith              Attn Stephen M. Beckwith       1400
           North Dutton, Ste 21          Santa Rosa, CA 95401
14937460   Cozzini Bros., Inc.        350 Howard Ave            Des Plaines, IL 60018
     Case: 19-30232             Doc# 22-1          Filed: 03/04/19          Entered: 03/04/19 10:47:42                  Page 2 of
                                                                8
14937461   Crossover Markets, Inc.            401 Congress Ave, Ste 2650            Austin, TX 78701
14937462   Crumble Whisk            2948 Folsom St            San Francisco, CA 94110
14937463   Ct Corporation          P.O. Box 4349            Carol Stream, IL 60197−4349
14937464   Cucina Fresca          8300 Military Rd S, Ste 120            Seattle, WA 98108
14937481   DLA Piper LLP            P.O. Box 75190            Baltimore, MD 21275
14937465   Dandelion Chocolate Inc             740 Valencia St          San Francisco, CA 94110
14937466   Dania Joge         234 Hillside Blvd            Daly City, CA 94014
14937467   Daniel Josiah Baldree            1690 Hydrangea Ln            San Jose, CA 95124
14937468   Danlies Inc.        383 Beach Rd             Burlingame, CA 94010
14937469   Darsis A. Argueta Martinez             300 Park Plaza Dr, Apt 28          Daly City, CA 94015
14937470   Darwin Mendioro             42 Parnell Ave          Daly City, CA 94015
14937471   David Seavey Ogden              725 Laurel Dr          Walnut Creek, CA 94596
14937472   Deibel Laboratories Of California             P.O. Box 1056          Osprey, FL 34229−1056
14937473   Deilyn Martinez           851 N Amphlett Blvd, 316             San Mateo, CA 94401
14937474   Deirdre C Scott          2400 Divisadero St            San Francisco, CA 94115
14937475   Del Monte Meat            P.O. Box 101831            Pasadena, CA 91189−1831
14937476   Delaware Secretary Of State             Division Of Corporations          P.O. Box 5509         Binghamton, NY
           13902−5509
14937477   Denise Cooper           602 Moultrie St           San Francisco, CA 94110
14937478   Digilink        4676 Admiralty Way, Ste 530               Marina Del Rey, CA 90292
14937479   Digital Insurance, Inc.          Attn Commissions            200 Galleria Pkwy, Ste 1950         Atlanta, GA 30339
14937480   Dinora Isabel Pineda Ardon             109 Del Monte           South San Francisco, CA 94080
14937482   Dora M Garcia Arguello             355 Ney St           San Francisco, CA 94112
14937483   Dora s Naturals, Inc          21 Empire Blvd            South Hackensack, NJ 07606
14937484   Dylan Paul         17032 Burbank Blvd, 7              Encino, CA 91316
14937485   Earl s Organic Produce            2101 Jerrold Ave, Ste 100           San Francisco, CA 94124
14937486   Ec Wilson         P.O. Box 82473             Kenmore, WA 98028
14937487   Ecolab Food Safety Specialties             24198 Network Pl           Chicago, IL 60673−1241
14937488   Ecolab, Inc.        P.O. Box 100512             Pasadena, CA 91189−0512
14937489   Efrain Rentas−Perez Jr            191 Bismark St          Daly City, CA 94014
14937490   Elkwood, Inc.          1736 64th St, 2nd Fl           Brooklyn, NY 11204
14937491   Emmanuel Zelada             846 Bellevue Ave            Daly City, CA 94014
14937492   Encore Oils         c/o Sqpb           P.O. Box 10027           Eugene, OR 97440
14937493   Enrique Duenez           2141 Estrell Ave, 2           Los Angeles, CA 90007
14937494   Epicurean Butter Company, Inc.              9355 Elm Ct          Federal Heights, CO 80260
14937495   Erasmo Rodriguez Almazan                13572 Arizona St, Apt 3          Westminster, CA 92683
14937496   Erin Quon         410 Viewpark Ct              Mill Valley, CA 94941
14937497   Ernesto Reyes          2100 Park Grove Ave, Apt 2              Los Angeles, CA 90007
14937498   Esmeralda Reyna            300 Park Plaza Dr, Apt 28            Daly City, CA 94015
14937499   Esteban Vallejo          4372 Mission St           San Francisco, CA 94772
14937500   Farzaneh Amini           260 Vicente St           San Francisco, CA 94127
14937501   Fatted Calf Charcuterie           644 C First St         Napa, CA 94559
14937502   Fedex        P.O. Box 223125              Pittsburgh, PA 15251−2125
14937503   Fenwick West           Silicon Valley Center            801 California St       Mountain View, CA 94041
14937504   Flatworld Solutions Inc.           Princeton Forrestal Village         116 Village Blvd, Ste 200        Princeton, NJ
           08540
14937505   Frances Fang Chiu            8 Melodylane           Irvine, CA 92614
14937506   Francisco A Garibay            123 Arden Ave            South San Francisco, CA 94080
14937507   Francisco J Lopez Velasco             1241 Hillside Blvd          South San Francisco, CA 94080
14937508   Freddy Chi         270 Turk St, 402            San Francisco, CA 94102
14937509   Fresh Green, Inc.          1970 Jerrold Ave           San Francisco, CA 94124
14937510   Fruit Barn Wholesales Inc.            1728 Ocean Ave, 209            San Francisco, CA 94112
14937511   Gabriela Perez          9812 Dorothy Ave             South Gate, CA 90280
14937512   Gaia A Jacob          2370 Oakmont Dr              San Bruno, CA 94066
14937513   Gary Wong          2028 Franciscan Way, Apt 211                Alameda, CA 94501
14937514   George R Klaudinyi             1252 63rd St          Emeryville, CA 94608
14937515   George Zeng          65 Camellia Ave             San Francisco, CA 94112
14937516   Gerardo M Rosas            540 1st Lane          South San Francisco, CA 94080
14937517   Gerrik E Lising          226 Hampshire Ct             Daly City, CA 94015
14937518   Geyser Beverage            174 Lawrence Dr, C            Livermore, CA 94551
14937519   Gina Cano Gonzalez             392 Susie Way, Apt 4            South San Francisco, CA 94080
14937520   Glassdoor, Inc.         Department 3436             P.O. Box 123436          Dallas, TX 75312−3436
14937521   Gloria Maria Morales Acevedo               1488 Valencia St, Apt 1         San Francisco, CA 94110
14937522   Go Green Distribution, Inc.            P.O. Box 8072          Covington, WA 98042
14937523   Golden State Overnight Delivery Service               P.O. Box 1907         San Ramon, CA 94583
14937524   Good Stuff Distributor, Inc           132 W Harris Ave           South San Francisco, CA 94080
14937525   Good Stuff Distributor, Inc           2000 Mckinnon Ave             San Francisco, CA 94124−1621
14937526   Google        Dept 33654             P.O. Box 39000           San Francisco, CA 94139
14937527   Grant A Goodwin             6615 Tremont St            Oakland, CA 94609
14937528   Greenhouse Software             Greenhouse Software, Inc.           P.O. Box 392683         Pittsburgh, PA
           15251−9683
14937529   Greenleaf − 220 Shaw             P.O. Box 45192           San Francisco, CA 94145−0192
14937530   Gregory H. Peters           1254 10th Ave, 1           San Francisco, CA 94122
14937531   Gregory Moye            255 Karen Way            Tiburon, CA 94920
14937532   Grubmarket          21136 S Wilmington Ave, 300                Carson, CA 90810
14937533   Gustavo Junior Maldonado              1501 South Western Ave            Los Angeles, CA 90006
14937534   Gustavo Orellana           76 Rosa Parks Ln            San Francisco, CA 94103
14937535   Hack s Food Safety            3004 Hampton Rd             Martinez, CA 94553
     Case: 19-30232             Doc# 22-1           Filed: 03/04/19           Entered: 03/04/19 10:47:42                   Page 3 of
                                                                 8
14937536   Haig s Delicacies           25673 Nickel Pl         Hayward, CA 94545
14937537   Hanson Fitch           P.O. Box 175          Danville, CA 94526
14937538   Happy Moose Juice              P.O. Box 24564         San Francisco, CA 94124
14937539   Herbert A Virula           3738 W 135th St          Hawthorne, CA 90250
14937540   Hodo Soy Beanery              2923 Adeline St         Oakland, CA 94608
14937541   Hon Ut Thach            619 E 227th St         Carson, CA 90745
14937542   Howard Kim            1881 Alpha Rd, 13           Glendale, CA 91208
14937543   Howell Electric, Inc.           3390 Viso Ct        Santa Clara, CA 95054
14937544   Humberto Huerta Moreno               327 California Ave, Apt 3         South San Francisco, CA 94080
14937545   Hungry Alma            15 Pacific Bay Cir, 201          San Bruno, CA 94066
14937546   Hygiena LLC            File 2007         1801 W Olympic Blvd            Pasadena, CA 91199−2007
14937547   I. Halper        51 Hook Rd            Bayonne, NJ 07002
14937548   Ian Edwards           937 Stony Hill Rd         Redwood City, CA 94061
14937549   Igor Jonh Rosario Garlejo            5836 Bosco Way           Sacramento, CA 95824
14937550   Intellimize, Inc.         341 Dwight Rd          Burlingame, CA 94010
14937551   International Delicacies Inc.          2100 Atlas Rd, F         Richmond, CA 94806
14937552   Iscale Solutions          1 North Bridge Rd, 17−02           High St Center        Singapore,
           179094          Singapore
14937553   Italfoods, Inc.        205 Shaw Rd           So San Francisco, CA 94080
14937554   Iterable        71 Stevenson St           San Francisco, CA 94105
14937555   Ivan Eduardo Torres             755 Eddy St, 203        San Francisco, CA 94109
14937556   Jacobs Farm           Dept 33339          P.O. Box 39000          San Francisco, CA 94139−3339
14937557   Jacobsen Salt Co.           602 Se Salmon St          Portland, OR 97214
14937558   Jay−Michael S Alivia             2136 Edgebrook Place          Hayward, CA 94541
14937559   Jazmine Charet Charles             605 Herkimer St         Brooklyn, NY 11213
14937560   Jazzmyne N Mckinney               4960 Rue Calais         San Jose, CA 95136
14937561   Jeffrey Tran         1517 48th Ave           San Francisco, CA 94122
14937562   Jennifer May Lee            22 Precita Ave, Apt 6         San Francisco, CA 94110
14937563   Jennifer Norris          211 S Kenmore Ave, Apt 6            Los Angeles, CA 90004
14937564   Jeronimo Duenez             2141 Estrell Ave, 2        Los Angeles, CA 90007
14937565   Jessica Cortez          84 Belle Ave         San Francisco, CA 94132
14937566   Jeybi Chable          619 7th Ave          San Franciosco, CA 94118
14937567   Jo A Nelson          2500 Mar East           Tiburon, CA 94920
14937568   Joanis Mechanical            9849 17th Ave S.W.           P.O. Box 360        Seattle, WA 98146
14937569   Joanna Lucille Gratziano            2639 3/4 Glendale Blvd          Los Angeles, CA 90039
14937570   Joel Gonzalez           636 El Camino Real, 1717 307B            S. San Francisco, CA 94080
14937571   John Richter          8990 19th St, Apt 217          Alta Loma, CA 91701
14937572   Jon Long          P.O. Box 14821           San Francisco, CA 94114
14937573   Jonathan Kerr           467 Saratoga Ave, 238          San Jose, CA 95129
14937574   Jonathan Locsin           287 Harvard St         San Francisco, CA 94134
14937575   Jose A Gonzalez Rodriguez              9640 Richlyn Way          Elk Grove, CA 95757
14937576   Jose A Pool Casanova             455 Eddy St Apt 1401          Sf, CA 94109
14937577   Jose Dolores Zuno            1185 Mongomery Ave             San Bruno, CA 94066
14937578   Jose G Aguilar           818 West A St, Apt 36          Hayward, CA 94541
14937579   Jose Garcia         332 Susie Way, 4           South San Francisco, CA 94080
14937580   Jose Luis Sanchez            7341 Lockwood St           Oakland, CA 94621
14937581   Jose O Orellana Segovia             195 Scotia Ava         San Francisco, CA 94124
14937582   Jose Santos Ponce            219 Peru Ave         San Francisco, CA 94112
14937583   Joseph Smith           96 Buckingham Ave            Redwood City, CA 94063
14937584   Joshua D Whitney             3041 Mission St, 147          San Francisco, CA 94110
14937585   Joshua J E Phillips and Christina Brooks            c/o Outten Golden LLP          Attn G. Chung, J. Raisner, R.
           Roupinian          One California St, Ste 1250           San Francisco, CA 94111
14937586   Joshua Phillips          1302 Campbell          Oakland, CA 94607
14937587   Juan Barca          234 Hillside Blvd          Daly City, CA 94014
14937588   Juan Carlos Lopez            25 Scott St       San Bruno, CA 94066
14937589   Juan Garcia          210 Capp St          San Francisco, CA 94110
14937590   Juana Quinteros           844 Persia Ave         San Francisco, CA 94112
14937591   Julian White          30 Day St          San Francisco, CA 94110
14937592   Julie E. Smith          744 Marin Dr          Mill Valley, CA 94941
14937593   Julio Ricardo Diaz Gonzales             2337 Mission St, Unit F         San Francisco, CA 94110
14937594   Julius Silvert Inc.         P.O. Box 824559          Philadelphia, PA 19182−4559
14937595   Kael Foods          1636 Gilbreth Rd           Burlingame, CA 94010
14937596   Kalista Daniell Murphy             525 Stockton St, Apt 505         San Francisco, CA 94108
14937597   Karen Cattivera           2307 Gibson Girl Way           San Jose, CA 95148
14937598   Karen Fernandez Gomez               1359 San Mateo Ave           South San Francisco, CA 94080
14937599   Karina Macias           326 El Molino Way            San Jose, CA 95119
14937600   Kathleen M Carlyle             35 Kent Ct       Moraga, CA 94556
14937601   Kathy Lee          1704 Roosevelt Ave            Los Angeles, CA 90006
14937602   Kelly Marie Dormer              126 North Hillcrest Blvd, 3        Inglewood, CA 90301
14937603   Kimino Drinks Inc.            Attn Markus Schlageter          77 Van Ness Ave, Ste 101        P.O. Box 2008       San
           Francisco, CA 94102
14937604   Kiya N Williams            1390 Market St, Apt 1913           San Francisco, CA 94102
14937605   Kristine Moris Villamar            11723 Arete Way           Rancho Cordova, CA 95742
14937606   Krystel Roche           2812 Hillcrest Dr         Los Angeles, CA 90016
14937608   LA Specialty Produce Co.             dba San Francisco Specialty         c/o Rynn Janowsky, LLP          4100 Newport Pl
           Dr, Ste 700         Newport Beach, CA 92660
14937607   La Refrigeration Cold Service            5104 W. Washington Blvd            Los Angeles, CA 90016
14937609   Lance Meyers            1011 Chadbourne Ave            Millbrae, CA 94030
     Case: 19-30232             Doc# 22-1          Filed: 03/04/19          Entered: 03/04/19 10:47:42                  Page 4 of
                                                                8
14937610   Lanlogic, Inc.       248 Rickenbacker Cir            Livermore, CA 94551
14937611   Level 6 Shredding          P.O. Box 14061           San Francisco, CA 94114−0061
14937612   Lexi Salazar       78 S 3rd St          Campbell, CA 95008
14937613   Lezlie Ortega        856 Hawthorne Pl            South San Francisco, CA 94080
14937614   Lindsey Nicole Root           7926 Lasaine Ave           Northridge, CA 91325
14937615   Linkedin        62228 Collections Center Dr             Chicago, IL 60693−0622
14937616   Littler Mendelson, PC           P.O. Box 207137          Dallas, TX 75320−7137
14937617   Lob        185 Berry St, Ste 1510          San Francisco, CA 94107
14937618   Long H Cao         102 Saint Michaels Ct            Daly City, CA 94015
14937619   Lorenzo Ortega Orea           285 Turk St, Apt 207           San Francisco, CA 94102
14937620   Los Angeles County Tax Collector             P.O. Box 54027           Los Angeles, CA 90054
14937621   Louise Young          11870 Santa Monica Blvd, 106              Los Angeles, CA 90025
14937622   Lucas K Levyliotar          359 Orchid Dr          San Rafael, CA 94903
14937623   Luis A Ramos          9 Castle Manor Ave, 3            San Francisco, CA 94112
14937624   Luis Alberto Rodriguez Covarrubias            1185 Montgomery Ave             San Bruno, CA 94066
14937625   Luis Ayala        60 29th St 543          Sf, CA 94110
14937626   Luke Benjamin Belz            1816 Wawona St.           San Francisco, CA 94116
14937627   Lurton Marketing          15245 Minnetonka Blvd             Minnetonka, MN 55345
14937628   Lusamerica Foods, Inc.           P.O. Box 2563          Morgan Hill, CA 95038
14937629   Luxe Seafood         732 S. Alameda St            Los Angeles, CA 90021
14937630   Luz Garcia        2885 San Bruno Ave, Apt B              San Francisco, CA 94134
14937631   Macrina Bakery          19215 66th Ave S           Kent, WA 98032
14937632   Madien Hussein Abdulla             1419 Thomas Ave            San Francisco, CA 94124
14937633   Marcia Amaya           3169 26th St         San Francisco, CA 94110
14937634   Margarita Garcia Mendoza             2885 San Bruno Ave, Apt B            San Francisco, CA 94134
14937635   Maria Amelia Mul May             1221 Alemany Blvd             San Francisco, CA 94112
14937636   Maria C Paz De Guevara             668 Paris St        San Francisco, CA 94112
14937637   Maria Concepcion Rosas             337 Lux Ave          South San Francisco, CA 94080
14937638   Maria D Magallon Gil            723 Cypress Ave, Apt 8           South San Francisco, CA 94080
14937639   Maria D Rivas Mercado             444 Larkin St, Apt 19         San Francisco, CA 94102
14937640   Maria De Los Angeles Beltran Mendoza               228 East Ave, 1         San Bruno, CA 94066
14937641   Maria De Lourdes Mora             340 Taylor Ave          San Bruno, CA 94066
14937642   Maria E. Gonzalez Luna            1433 West Cypress Rd            Oakley, CA 94561
14937643   Maria Rocio Sanchez            7 Persia Ave, Apt 1         San Francisco, CA 94112
14937644   Maribel Santiago M.           123 Arden Ave           South San Francisco, CA 94080
14937645   Marie Morin Canada            9995 Av De Catania, E            Brossard, QC J4Z 3V6         Canada
14937646   Mario Rivera         49 Dakota St          San Francisco, CA 94107
14937647   Mark Lange         23637 Mesa Ct            Valencia, CA 91355
14937648   Mark Richard Shaffer           917 Folsom St, Apt 420           San Francisco, CA 94107
14937649   Martin Bogetz         108 Terrace Ave, 2           Kentfield, CA 94904−1531
14937650   Mary Waithera Maina             2006 Polar Ave          East Palo Alto, CA 94303
14937651   Matagrano Inc         P.O. Box 2588           S San Francisco, CA 94083
14937652   Meaghan Edelstein Consultant            4375 Sunset Cay Cir           Boynton Beach, FL 33436
14937653   Medosweet Farms, Inc.            P.O. Box 749          Kent, WA 98035−0749
14937654   Megan Brazil         8145 Meadowlark Ct             Newark, CA 94560
14937655   Melissa L White          810 S. 2nd St         San Jose, CA 95112
14937656   Melissa Sheree Robinson             5850 Owens Dr, 101           Pleasanton, CA 94588
14937657   Mena S Fakhr          704 Grand Terrace           Hayward, CA 94542
14937658   Menlo Entrepreneurs Fund XII, LP             3000 Sand Hill Rd, 100          Menlo Park, CA 94025−7113
14937659   Menlo Ventures XI, LP            3000 Sand Hill Rd, 100           Menlo Park, CA 94025−7113
14937660   Menlo Ventures XII, LP            3000 Sand Hill Rd, 100           Menlo Park, CA 94025−7113
14937661   Menumax          Attn Andrea Burnett            P.O. Box 2628          Fort Worth, TX 76113
14937662   Merlino Foods          P.O. Box 80069           Seattle, WA 98108
14937663   Metro Locksmiths, Inc.           2045 Divisadero St          San Francisco, CA 94115
14937664   Mettler−Toledo Safeline            22677 Network Pl          Chicago, IL 60673−1226
14937665   Michael Pacult         5704 Moraga Ave            Piedmont, CA 94611
14937666   Michael Suncin          723 Andover St           San Francisco, CA 94110
14937667   Michelle Colleen Demaria             18332 Carlton Ave          Castro Valley, CA 94546
14937668   Michelle M. Lam           521 5th Ave          San Bruno, CA 94066
14937669   Micro−Chem Labs, Inc.             9168 De Soto Ave           Chatsworth, CA 91311
14937670   Miles Gutierrez         110 E 232nd Pl          Carson, CA 90745
14937671   Mmef XI, LP          3000 Sand Hill Rd, 100            Menlo Park, CA 94025−7113
14937672   Mmef XII, LP          3000 Sand Hill Rd, 100            Menlo Park, CA 94025−7113
14937673   Mobile Modular           P.O. Box 45043           San Francisco, CA 94145−5043
14937674   Modesto Food Distributors − Shaw             7601 El Camino Real           Colma, CA 94014−3107
14937675   Moquin Press, Inc.         555 Harbor Blvd           Belmont, CA 94002
14937676   Mountain Mist          Payment Processing Center            P.O. Box 84447         Seattle, WA 98124−5747
14937677   Murray s Cheese Wholesale             2519 Borden Ave           Long Island City, NY 11101
14937678   Myrna Luz Sanchez            1026 Moore Ave            Santa Ana, CA 92707
14937679   Myrna Maloney           7778 Perdez Ct           Citrus Heights, CA 95610
14937680   Native Baking Company              65 Vicksburg St         San Francisco, CA 94114
14937681   Nelson−Jameson Inc.            P.O. Box 1147          Marshfield, WI 54449
14937682   Nemesio Aranzaso Iii           119 Wilton Dr, 1          Campbell, CA 95008
14937683   Neofunds         P.O. Box 30193           Tampa, FL 33630−3193
14937684   New System          432 Ne Tenth Ave            Portland, OR 97232
14937685   Nextdoor.Com, Inc.           P.O. Box 398963           San Francisco, CA 94139−8963
14937686   Nicholas Marcheso           47 Panorama Dr           San Francisco, CA 94131
14937687   Nicholas N Yegani          1203 Scott St          San Francisco, CA 94115
     Case: 19-30232            Doc# 22-1          Filed: 03/04/19          Entered: 03/04/19 10:47:42                  Page 5 of
                                                               8
14937688   Nicholas Ryan Miranda            544 Bellevue Ave             Daly City, CA 94014
14937689   Nicolas Angon Domingo              566 Miller Ave, Apt 6           South San Francisco, CA 94080
14937690   Noelle E Hughes           248 Greendale Way, 1             San Jose, CA 95129
14937691   Nyein C Naing           1651 Crestwood Dr             San Bruno, CA 94066
14937692   Oakville Produce Partners, LLC             c/o Leader−Picone Yong            Attn Malcolm Leader−Picone, Kaipo
           Young         1970 Broadway, Ste 1030              Oakland, CA 94612
14937693   Ocean Beauty Seafoods LLC              P.O. Box 70739            Seattle, WA 98127−1539
14937694   Omar Osorio          816 5th Ave           San Bruno, CA 94080
14937695   One Stop Grocery Supply             1435 51 St, Ste 5          N. Bergen, NJ 07047
14937696   Ontrac        P.O. Box 841664            Los Angeles, CA 90084−1664
14937697   Orin Zebest         3015A 23rd St           San Francisco Ca, CA 94110
14937698   Orkin − 0602         P.O. Box 7161            Pasadena, CA 91109−7161
14937699   Orkin − 1223         P.O. Box 7161            Pasadena, CA 91109−7161
14937700   Osvaldo Rubio−Sanchez              1185 Montgomery Ave              San Bruno, CA 94066
14937701   Otis Mccallister, Inc.         300 Frank H Ogawa Plz, Ste 400             Oakland, CA 94612
14937702   Owen E Newman              69 Meernaa Ave            Fairfax, CA 94930
14937703   P D Appliance          P.O. Box 1577            San Bruno, CA 94066
14937704   Pacific Gourmet          380 Valley Dr           Brisbane, CA 94005
14937705   Pan−O−Rama Bakery               500 Florida St.         San Francisco, CA 94110
14937706   Parks Coffee California, Inc.          P.O. Box 110914            Carrollton, TX 75011−0914
14937707   Pat Lafrieda        3701 Tonnelle Ave             North Bergen, NJ 07047
14937708   Patricia Gonzalez          816 5th Ave          San Bruno, CA 94066
14937709   Patrick Cornejo Bauza           919 Springwood Ct             Rodeo, CA 94572
14937710   Patrick Sproull         684 57th St          Oakland, CA 94609
14937711   Paul C Romero           385 Bellevue Ave            Daly City, CA 94014
14937712   Peacock Cheese           5403 Santa Fe Ave            Los Angeles, CA 90058
14937713   Pepperjam LLC            P.O. Box 787432            Philadelphia, PA 19178−7432
14937714   Performance Food Group, Inc.             c/o Cook Collection Attorneys PLC             Attn David J Cook, Esq     165 Fell
           St        San Francisco, CA 94102
14937715   Performance Foods            P.O. Box 1801           Santa Cruz, CA 95061−1801
14937716   Peter Li        11 Belden Pl, 714           San Francisco, CA 94104
14937717   Petit Pot       158 S Spruce Ave             South San Francisco, CA 94080
14937718   Pgs, Inc.        5291 Bridgewood Dr.             La Palma, CA 90623
14937719   Pop And Bottle Inc.          1290 Sutter St, Ste 209           San Francisco, CA 94110
14937720   Priscilla Cheri Mccurdy           810 S 2nd St          San Jose, CA 95112
14937721   Puget Sound Energy            Bot−1H           P.O. Box 91269           Bellevue, WA 98009−9269
14937722   Pure Water Partners           Dept Ch 19648           Palatine, IL 60055−9648
14937723   R S Erection North Peninsula, Inc.            133 South Linden Ave           South San Francisco, CA 94080
14937724   Rachel Klisman           1206 Valencia, Apt 18            San Francisco, CA 94110
14937725   Raffetto s        469 West Commercial Ave               Moonachie, NJ 07074
14937726   Refrigiwear Inc.         54 Breakstone Dr           Dahlonega, GA 30533
14937727   Refugio C Ramirez            556 Miller Ave Apt 4           South San Francisco, CA 94080
14937728   Reyna Martinez           43 Sycamore St           San Francisco, CA 94110
14937729   Reyna Sigaran          66 Nautilus Place           Pittsburg, CA 94565
14937730   Rgb Soda LLC            P.O. Box 23176           Seattle, WA 98102
14937731   Ria Lauren Abella Abellera           2088 W Lagoon Rd              Pleasanton, CA 94566
14937732   Riviera Produce          P.O. Box 6065           Englewood, NJ 07631
14937733   Robert John Ford          1315 Gateview Ave, Unit A              San Francisco, CA 94130
14937734   Robert O Munoz            1194 Crenshaw Blvd, 7             Los Angeles, CA 90019
14937735   Rochelle M Wilson            2530 Berryessa Rd, 252            San Jose, CA 95132
14937736   Rockenwagner           Rockenwagner Bakery               5462 W. Adams Blvd            Los Angeles, CA 90016
14937737   Rocker Bros Meat            405 No. Centinela Ave            Inglewood, CA 90302
14937738   Rocker Bros. Meat Provision, Inc.            c/o Galen Davis, LLP           Attn Jeffrey Galen       2945 Townsgate Rd,
           Ste 200        Westlake Village, CA 91361
14937739   Rocket Restaurant Resource            02940 7th St.          Berkeley, CA 94710
14937740   Roderick D Gittens           6645 3rd St         San Francisco, CA 94124
14937741   Rosanna Kundrotas            3915 Crest Dr          Manhattan Beach, CA 90266
14937742   Runt Creative, LLC           3519 Koso St           Davis, CA 95618
14937743   Ryan Michael Coolahan             1569 Solano Ave            P.O. Box 319         Berkeley, CA 94707
14937744   Ryder        11690 NW 105 St             Miami, FL 33178
14937745   Safetypark         13420 Beach Ave             Marina Del Rey, CA 90292
14937746   Salty Sweet LLC           219 Cumberland St, 1            San Francisco, CA 94114
14937747   Sam Moon           250 W El Camino Real, Apt 6300               Sunnyvale, CA 94087
14937748   Sam Singkeo          1858 W Washington St               Stockton, CA 95203
14937749   Samantha Lu Wong             838 30th Ave           San Francisco, CA 94121
14937750   Samie Z Bacorro           3866 Radburn Dr            South San Francisco, CA 94080
14937751   San Francisco Specialty           P.O. Box 2293           Santa Fe Springs, CA 90670
14937752   San Mateo County            555 County Center            Redwood City, CA 94063
14937753   Sandra J Lovo          101 Oakridge Dr            Daly City, CA 94014
14937754   Santiago Santos          1750 14 St          San Pablo, CA 94806
14937755   Santiago T Meza           1644 S Carmelina Ave             Los Angeles, CA 90025
14937756   Sara C Salinda         205 N Delaware St, Unit A              San Mateo, CA 94401
14937757   Savory Creations          1900 O Farrell St, Ste 180           San Mateo, CA 94403
14937758   Schristian Gonzalez Rodriguez            2207 Cabrillo St          San Francisco, CA 94121
14937759   Scott Hernandez          226 Jeffry Ranch Pl            Clayton, CA 94517
14937760   Scott Newman           69 Meernaa Ave             Fairfax, CA 94930
14937761   Sea Southeast Asia Market LLC              52 15th St         Brooklyn, NY 11215
14937762   Sean Carpenter          2315 14th St, Apt 1           Santa Monica, CA 90405
     Case: 19-30232             Doc# 22-1          Filed: 03/04/19           Entered: 03/04/19 10:47:42                  Page 6 of
                                                                8
14937763   Segment.Io, Inc.        100 California St, Ste 700           San Francisco, CA 94111
14937764   Semkkann, LLC           c/o Azose Commercial Properties             8451 SE 68th St, Ste 200        Mercer Island, WA
           98040
14937765   Sf − Water        P.O. Box 7369            San Francisco, CA 94120−7369
14937766   Shane Christopher Higgins            25 Oakmont Ct           San Pablo, CA 94806
14937767   Sharon Nancy Howard             9367 River Oaks Ln            Orangevale, CA 95662−4954
14937768   Shawn Evans          P.O. Box 1043            San Bruno, CA 94066
14937769   Sheila Elizabeth Quijivix−Sweeney             320 N. Civic Dr, Apt 417          Walnut Creek, CA 94546
14937770   Sherpa Ventures Fund, LP            800 Market St, Ste 800          San Francisco, CA 94102−3033
14937771   Sherpaeverest Fund, LP            800 Market St, Ste 800         San Francisco, CA 94102−3033
14937772   Smelly Mel s Plumbling            300 Shaw Rd           South San Francisco, CA 94080
14937773   South San Francisco Scavenger Company                500 East Jamie Ct         South San Francisco, CA 94080
14937774   Sprague Pest Solutions          P.O. Box 2222           Tacoma, WA 98401
14937775   State Fund Compensation Insurance              P.O. Box 7441         San Francisco, CA 94120−7441
14937776   Station 1 Fire Protection         2351 N. Watney Way, A2             Fairfield, CA 94533
14937777   Steve Rodriguez         5729 W Las Positas Blvd, 303             Plesanton, CA 94588
14937778   Steven Kelly        356 2 C St           South San Francisco, CA 94080
14937779   Stumptown Coffee Roasters             100 Se Salmon St          Portland, OR 97214
14937780   Superior Paper Plastics          1930 E 65th St         Los Angeles, CA 90001
14937781   Sysco Los Angeles, Inc.           20701 E. Currier Rd          Walnut, CA 91789−2904
14937782   Sysco San Francisco, Inc.          5900 Stewart Ave           Fremont, CA 94538−3134
14937786   TF Cornerstone/95−97 Horatio LLC               387 Park Ave S, 7th Fl          New York, NY 10016
14937783   TableArt, Inc.       8024 Melrose Ave             Los Angeles, CA 90046
14937784   Tammy Muro           24 Cumberland St             San Francisco, CA 94110
14937785   Teresa Chable         2642 1/2 Mcallister St           San Francisco, CA 94118
14937787   The Chefs Warehouse − LA              P.O. Box 601154           Pasadena, CA 91189−1154
14937788   The Chefs Warehouse − NY              P.O. Box 30943           New York, NY 10087−0943
14937790   The Chefs Warehouse − SF             P.O. Box 601154           Pasadena, CA 91189−1154
14937789   The Chefs Warehouse − Sea             P.O. Box 601154           Pasadena, CA 91189−1154
14937791   The Produce Company             60 Airport Blvd          South San Francisco, CA 94080
14937792   Thelma Miranda          1720 Sweetwood Dr              Daly City, CA 94015
14937793   Thermal Shipping Solutions            38 Miller Ave, 252          Mill Valley, CA 94941
14937794   Thibaut Laffite        215 Randall St           San Francisco, CA 94131
14937795   Three Babes Bakeshop            2501 Phelps St          San Francisco, CA 94124
14937796   Tierney M Snow          505 Broderick St            San Francisco, CA 94117
14937797   Timothy Schmitz          P.O. Box 12363            San Francisco, CA 94112
14937798   Tina Lee        2131 Santa Ynez St            Los Angeles, CA 90026
14937799   Tinithya Montgomery            545 Shields St         San Francisco, CA 94132
14937800   Tom Cat Bakery          43−05 10th St            Long Island City, NY 11101
14937801   Tomales Bay Foods            2080 Lakeville Hwy           Petaluma, CA 94954
14937802   Tony s Fine Foods          P.O. Box 1501           West Sacramento, CA 95605−1501
14937803   Townhouse Management               First York 86th Street Company           70 East 55th St       New York, NY
           10022
14937804   Trevor Johnson         621 E. Walnut Ave             Burbank, CA 91501
14937805   Trevor Peter Swanson           1018 Russia Ave           San Francisco, CA 94112
14937806   Triple B Corp, DBA Charlie S Produce              C/O Sussman Shank Llp           Attn Jeffrey C Misley, Kristen G
           Hilton        1000 SW Broadway, Ste 1400               Portland, OR 97205−3089
14937807   Triplepoint Venture Growth Bdc Corp.              2755 Sand Hill Rd, Ste 150          Menlo Park, CA 94025−7087
14937808   Trustpilot Inc.       245 Fifth Ave, 5th Fl          New York, NY 10016
14937809   Tsue Chong Company, Inc.             800 South Weller St          Seattle, WA 98104
14937810   Tung Huynh          2855 Senter Rd, Spc 66            San Jose, CA 95111
14937811   Tyler Blumenthal          6 Presidio Ct          Corte Madera, CA 94925
14937818   USDA          US Bank − Fsis Lockbox              P.O. Box 979001          St. Louis, MO 63179−9001
14937812   Ua Connected Fitness           211 Walter Seaholm Dr, Ste 200            Austin, TX 78701
14937813   Ucs        1600 Donner Ave            San Francisco, CA 94124
14937814   Uline − 220 Shaw          Attn Accounts Receivable             P.O. Box 88741         Chicago, IL 60680−1741
14937815   Unfi − CA         P.O. Box 742930            Los Angeles, CA 90074−2930
14937816   Unified Paper Packaging, Inc.           1809 East 42nd St          Los Angeles, CA 90058
14937817   Universal Steam         P.O. Box 589            Oakley, CA 94561
14937819   Valley Harvest Products           624 Worthen St          Bronx, NY 10474
14937820   Vanessa Morgan Morales             2262 Woodside Ln, 3            Sacramento, CA 95825
14937821   Veronica Lee Nogales           1201 Sycamore Terrace, 181            Sunnyvale, CA 94086
14937822   Vicente Javier Milan          2420 Bayshare Blv, Apt 9           San Francisco, CA 94134
14937823   Victor A. Young         347 Cambridge St             San Francisco, CA 94134
14937824   Vignette Soda LLC           2625 Alcatraz Ave, 274            Berkeley, CA 94705
14937825   Vu Bui         600 E.Weddell Dr, 146            Sunnyvale, CA 94089
14937826   Wayne Wagner           5 College Ct          Larkspur, CA 94939
14937827   Wesnick Inc         19 Forest Ave           Lake Grove, NY 11755
14937828   White Plains Linen          4 John Walsh Blvd           Peekskill, NY 10566
14937829   Wilberth Chi Gongora            100 Farallones St         San Francisco, CA 94112
14937830   Wilfreddie Orellana          76 Rosa Parks Ln           San Francisco, CA 94103
14937831   William Wenik          283 Barbara Ln            Daly City, CA 94015
14937832   Windsor Owners Corp             250 Park Ave S, 4th Fl          New York, NY 10003
14937833   Woodruff−Sawyer Co.             P.O. Box 45057           San Francisco, CA 94145−9950
14937834   World Language Communications                1800 Century Park E, Ste 600          Los Angeles, CA 90067
14937835   Xerox         P.O. Box 202882            Dallas, TX 75320−2882
14937836   Xerox Financial Services           45 Glover Ave          Norwalk, CT 06850−1238
14937837   Xo Communications             P.O. Box 15043           Albany, NY 12212−5043
     Case: 19-30232             Doc# 22-1         Filed: 03/04/19           Entered: 03/04/19 10:47:42                  Page 7 of
                                                               8
14937838   Yee Yuen Linen Service         2575 S. Normandie Ave         Los Angeles, CA 90007
14937839   Yi Su       1552 Marin Ave         Albany, CA 94706
14937840   Your Copier Source LLC          P.O. Box 1749        Novato, CA 94948
14937841   Yung−Huei Chiu         8 Melodylane        Irvine, CA 92614
14937842   Yusif Cural       1155 Ellis St Apt B101       San Francisco, CA 94109
14937843   Zachary Brown        1341 David St, Apt 102         San Mateo, CA 94403
14937844   Zoila E Alfaro Cerna       464 El Dorado Dr        Daly City, CA 94015
                                                                                                    TOTAL: 521




     Case: 19-30232           Doc# 22-1         Filed: 03/04/19        Entered: 03/04/19 10:47:42    Page 8 of
                                                             8
